United States Court of Appeals
                     For the First Circuit

No. 15-1115

                          DEANNE CASEY,

                      Plaintiff, Appellant,

                               v.

   DEPARTMENT OF HEALTH AND HUMAN SERVICES; SYLVIA M. BURWELL,
  in her capacity as Secretary of the Department of Health and
 Human Services; DEBORAH LEE JAMES, in her official capacity as
Secretary of the United States Air Force; DEPARTMENT OF DEFENSE;
WILLIAM CARPENTER; FRANK GLENN; LEON E. PANETTA, in his official
                capacity as Secretary of Defense,

                     Defendants, Appellees,

 STG INTERNATIONAL; JESSE BURK, individually and in her official
  capacity as Health Promotion Operation Manager at the Federal
   Occupational Health Division of the Department of Health and
                          Human Services,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
          [Hon. William G. Young, U.S. District Judge]
          [Hon. M. Page Kelley, U.S. Magistrate Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Stahl, Circuit Judges.


     Joseph L. Sulman, with whom David I. Brody and Law Office of
Joseph L. Sulman, were on brief, for appellant.
     Anita Johnson, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellees.
December 7, 2015
          STAHL, Circuit Judge.     The Plaintiff-Appellant, Deanne

Casey, was formerly employed as a nurse coordinator with the

Civilian Health Promotion Services Program ("CHPS Program") at

Hanscom Air Force Base in Bedford, Massachusetts ("Hanscom").

After Casey's employment was terminated, she brought suit against

the government contractor that employed her, her supervisor, as

well as several government agencies and officials that she believed

were involved in her termination.   In relevant part, Casey alleged

a violation of her First Amendment rights pursuant to Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971).1   She also alleged that several of the defendants had

engaged in unlawful gender discrimination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

          In the proceedings below, the district judge dismissed

Casey's Bivens claim.    Then, later, a magistrate judge granted

summary judgment to the remaining defendant on the Title VII claim.

Casey now appeals.    We AFFIRM both dispositions, though we do so

as to the Bivens claim for reasons other than those relied upon by

the district judge.




          1 A "Bivens" action is a civil suit brought against
agents of the United States, and is viewed as the federal analog
to § 1983 suits against state officials.      See Soto-Torres v.
Fraticelli, 654 F.3d 153, 157-58 (1st Cir. 2011).


                                  - 3 -
                            I. Facts and Background

      A.    Casey's Employment at Hanscom

            The CHPS Program was created pursuant to an interagency

agreement between the Federal Occupational Health Division ("FOH

Division") of the United States Department of Health and Human

Services ("DHHS") and the United States Air Force Materiel Command

("AFMC").    Its purpose is to provide occupational health services

to civilian employees of the AFMC.                 However, neither the FOH

Division nor the AFMC directly administer or run the CHPS Program.

Rather, the FOH Division engages private contractors to perform

these functions.

            In 2007, Casey was hired as a Nurse Coordinator by STG

International       Inc.    ("STG"),     the     government       contractor     then

employed to administer the CHPS Program at Hanscom.                      As a Nurse

Coordinator,    Casey       was   responsible      for    teaching      health    and

wellness    classes,       conducting    blood    pressure       and   cardiac   risk

profile screenings, and performing other health-related services

for AFMC personnel employed at Hanscom.

            In 2010, the contractual arrangements were amended.                     A

company     known      as     Millennium       Health      and     Fitness,      Inc.

("Millennium") became the prime contractor to the FOH Division,

and   STG      entered       into    a     subcontract        with      Millennium.

Contemporaneously, Casey executed a new employment agreement with

STG, now the subcontractor to Millennium.                This agreement provided


                                          - 4 -
that Casey would continue her employment with STG, performing

similar job functions as she had previously when STG was the

primary contractor to the FOH Division.

          At all relevant times, STG set and paid Casey's salary

and provided her with employee benefits and W-2 forms.                Casey's

immediate STG supervisor was Jesse Burk, who was the Health

Promotion Operation Manager overseeing the CHPS Program at a total

of eight Air Force bases across the country.                 Although Burk

initially was employed by STG when it was the prime contractor, in

2010, coincidentally with the contract change, she became an

employee of Millennium.      Burk reported to Susan Steinman, who was

an employee of the FOH Division of the DHHS.

          At all times, based on criteria prescribed by the FOH

Division, Burk was responsible for developing the health and

wellness curriculum that Casey taught at Hanscom.                Burk also

reviewed Casey's calendar on a monthly basis to ensure that Casey

was teaching the requisite number of courses and was otherwise

using her time effectively.     While Burk was employed by STG, among

her other duties, she was responsible for completing Casey's

performance   evaluations.      When    Burk   transferred     from   STG   to

Millennium,   direct   responsibility          for   Casey's    performance

evaluations fell to a different STG employee, though Burk continued

to provide Casey with feedback and recommendations.




                                       - 5 -
            The record suggests that, sometime in 2011, Casey's work

performance began to falter.            For example, in August 2011, Burk

was forced to counsel Casey about her poor communication skills

and her unexplained absences from her office during the workday.

            The situation escalated in November 2011, when Burk

received reports from William Carpenter, the manager of the Health

and Wellness Center at Hanscom (where Casey's office was located),

that   Casey      was    not   performing   her     job     duties   and    was     being

uncommunicative.          On Thursday, November 10, Casey discovered a

memorandum critical of her performance sitting on a workplace copy

machine     and    confronted      Carpenter      in      his   office      about     the

memorandum's contents.           The parties offer diverging accounts of

exactly what transpired, although it is clear that, immediately

following the confrontation, Casey reported to military police

that Carpenter had assaulted her.

            Burk did not learn of the November 10 incident until the

following Monday, November 14, when she received an e-mail from

Judith Holl, an AFMC employee in charge of overseeing the CHPS

Program.     Holl's e-mail reported a "major incident at Hanscom,"

and in subsequent communications with Burk, Holl urged that Casey

be   removed      from   the   CHPS   Program.         In   turn,    Burk    contacted

Steinman.      Over the course of the day on November 14, Holl, Burk,

and Steinman communicated by phone and e-mail about the need to

terminate Casey's employment based on her poor performance.


                                            - 6 -
           The   next    day,    November       15,     the   tenor    of   the

communications changed drastically, as Holl, Burk, and Steinman

grew increasingly concerned that Casey was refusing to respond to

military personnel at Hanscom, and was unaccounted for at a secure

military facility.      Holl indicated that she had "grave concerns

about . . . Casey's presence [at] Hanscom," and she reported that

Casey sounded "paranoid almost delusional."              Holl requested that

Casey be "removed immediately from [Hanscom] and her ID card

confiscated."

           Around midday on November 15, STG made the decision to

terminate Casey's employment.       Burk spoke with Casey by phone, and

notified her that she was being placed on administrative leave.

Shortly   thereafter,    Air    Force   Colonel       Frank   Glenn   ("Colonel

Glenn") arrived at Casey's office, escorted her off the base, and

revoked her security clearance.          STG formally terminated Casey's

employment two days later on November 17, 2011.

     B.    The Proceedings Below

           In a First Amended Complaint filed in April 2012, Casey

asserted a Bivens claim for violation of her First Amendment rights

against the United States Department of Defense ("DoD"), the DHHS,

Michael Donley, in his official capacity as Secretary of the United

States Air Force ("Secretary Donley"), Colonel Glenn (who had

escorted Casey off-base), and Carpenter (the Hanscom employee whom

Casey had accused of assault).           The Bivens claim alleged that


                                        - 7 -
Casey's employment had been terminated in retaliation for her

having exercised her First Amendment right to report to military

police that Carpenter had assaulted her.

            These defendants subsequently filed a motion to dismiss

based on lack of subject matter jurisdiction.       See Fed. R. Civ. P.

12(b)(1).       At an ensuing hearing, the district judge dismissed the

Bivens claim, holding that the Contract Disputes Act, 41 U.S.C.

§ 7101 et seq., provided Casey with an existing alternative

remedial scheme under which to bring her claims.

            Later, the district judge granted Casey leave to amend

her complaint to add a claim of gender discrimination under Title

VII against STG, Kathleen Sebelius, in her then-official capacity

as Secretary of the DHHS ("Secretary Sebelius"), and Secretary

Donley.   Casey subsequently dismissed her Title VII claim against

STG and Secretary Donley, leaving Secretary Sebelius as the sole

remaining Title VII defendant.

            In the midst of all of this, with the consent of the

parties, the case was transferred from the district judge to a

magistrate judge.2      Secretary Sebelius moved for summary judgment,

arguing in relevant part that Casey was an employee of STG, not

the DHHS, and that the DHHS was therefore not liable to Casey under




            2
            The case was actually transferred twice: first from
the district judge to a magistrate judge, then from one magistrate
judge to another when the first retired.


                                      - 8 -
Title VII.       The magistrate judge agreed and granted summary

judgment.

                              II. Discussion

            Casey now appeals both the district judge's dismissal of

her Bivens claim and the magistrate judge's entry of summary

judgment on her Title VII claim.        We consider each issue in turn.

     A.     Bivens

            In Bivens, the Supreme Court recognized for the first

time an implied private right of action for damages against federal

officers    alleged   to   have   violated     a   citizen's   constitutional

rights.    403 U.S. at 397.       The scope of constitutional violations

redressable by means of a Bivens action is, however, quite limited.

Bivens itself recognized a right to relief against federal officers

alleged to have undertaken a warrantless search and seizure in

violation of the Fourth Amendment.           Id.     In the more than four

decades since, the Supreme Court has extended the Bivens holding

beyond its original Fourth Amendment confines only twice.                 See

Davis v. Passman, 442 U.S. 228 (1979) (employment discrimination

in violation of the Due Process Clause of the Fifth Amendment);

Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment violations

committed by prison officials).         The Court's hesitancy to extend

Bivens further stems, at least in part, from its recognition that

Congress    is   generally   better-positioned        to   craft   appropriate

remedial schemes to address constitutional violations committed by


                                       - 9 -
federal officers.       See, e.g., Bush v. Lucas, 462 U.S. 367, 373

(1983) ("Our prior cases . . . . establish our power to grant

relief that is not expressly authorized by statute, but they also

remind us that such power is to be exercised in the light of

relevant policy determinations made by the Congress.").

           To date, both the Supreme Court and the First Circuit

have declined to expressly extend Bivens to encompass a First

Amendment claim.       See id. at 390 ("[W]e decline 'to create a new

substantive    legal    liability   [for    First   Amendment   violations]

without legislative aid . . . .'") (quoting United States v.

Standard Oil Co., 332 U.S. 301, 302 (1947)); see also Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009) (noting that the Supreme Court has

so far "declined to extend Bivens to a claim sounding in the First

Amendment"); Air Sunshine, Inc. v. Carl, 663 F.3d 27, 35 (1st Cir.

2011)   ("It   is   questionable    whether    Bivens   extends   to   cases

asserting a violation of First Amendment rights or retaliation for

the exercise of those rights.").           Undeterred, Casey urges us to

recognize a Bivens claim premised on a violation of her First

Amendment rights.

           In deciding whether to recognize a Bivens remedy, courts

employ a two-step inquiry.       Wilkie v. Robbins, 551 U.S. 537, 550

(2007).   "In the first place, there is the question whether any

alternative, existing process for protecting the interest amounts

to a convincing reason for the Judicial Branch to refrain from


                                     - 10 -
providing a new and freestanding remedy in damages." Id. If there

is no such process already in place, the court must then consider

whether there exist any "special factors counselling hesitation"

to the creation of a new judicial remedy.     Id. (quoting Bush, 462

U.S. at 378).

          In the proceedings below, the district judge dismissed

Casey's Bivens claim after finding that an alternative process

existed to remedy the alleged infringement of her First Amendment

rights.   At a hearing on the motion to dismiss filed by the DoD,

the DHHS, Secretary Donley, Colonel Glenn, and Carpenter, the

district judge concluded that the Contract Disputes Act afforded

Casey an avenue by which to pursue her claims against these

defendants.     Consequently, the district judge did not reach the

question of whether there existed special factors counselling

hesitation to the creation of a First Amendment Bivens remedy.

          We review de novo the district judge's dismissal of

Casey's Bivens claim for lack of subject matter jurisdiction. Town

of Barnstable v. O'Connor, 786 F.3d 130, 138 (1st Cir. 2015).     We

review the allegations in the complaint liberally, treating well-

pled facts as true, and indulging all reasonable inferences in

Casey's favor.    Id.   Importantly, we are not bound by the district

judge's reasoning, and we may affirm an order of dismissal on any

ground evident from the record.     MacDonald v. Town of Eastham, 745

F.3d 8, 11 (1st Cir. 2014).


                                   - 11 -
           The parties dispute not only whether Casey is eligible

to bring suit under the Contract Disputes Act, but also whether

special factors counsel against our recognition of a Bivens remedy

under the circumstances of this case.       As we explain, however, we

decline to resolve either of these questions because we conclude

that Casey's Bivens claim is properly dismissed for a far more

basic reason: it fails to comply with the pleading requirements

prescribed by Federal Rule of Civil Procedure 8(a)(2).3

           Before we can reach the substance of Casey's Bivens

claim, we must take a moment to consider the defendants against

whom this claim is levied.     As we have said, Casey's Bivens claim

was asserted against the DoD, the DHHS, Secretary Donley (in his

official   capacity   only),   Colonel   Glenn   (in   his   personal   and

professional capacities), and Carpenter.

           This list may be quickly whittled down, however, because

"the Supreme Court has refused to recognize a Bivens remedy against

federal agencies (even those for which sovereign immunity has been

broadly waived)."     Tapia-Tapia v. Potter, 322 F.3d 742, 746 (1st




           3We note that Casey may be correct in her contention
that she was ineligible to bring suit under the Contract Disputes
Act because, as an employee of a subcontractor, she was not a
contractor, nor did her claims directly relate to a contract with
the federal government. See 41 U.S.C. § 7103(a) (describing the
Contract Disputes Act's applicability to "claim[s] by a contractor
against the Federal Government relating to a contract"). However,
because it does not affect the end result, we need not expressly
resolve this issue.


                                   - 12 -
Cir. 2003) (citing FDIC v. Meyer, 510 U.S. 471, 484-86 (1994)).

Nor may a Bivens suit be brought against a federal officer in his

official capacity.   Id.; see also Ruiz Rivera v. Riley, 209 F.3d

24, 28 (1st Cir. 2000).     Accordingly, Casey's Bivens claim is

foreclosed insofar as it is asserted against the DoD and the DHHS,

both federal agencies, and against Secretary Donley, whom Casey

sued only in his official capacity. On top of that, Casey concedes

in her reply brief that her Bivens claim against Carpenter is not

viable.   Thus, when all is said and done, what was once a lively

gathering of Bivens defendants now appears to be reduced to a party

of one: Colonel Glenn.4

          "Under the Federal Rules of Civil Procedure, a complaint

must provide 'a short and plain statement of the claim showing

that the pleader is entitled to relief.'"   Cardigan Mountain Sch.

v. N.H. Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015) (quoting Fed. R.

Civ. P. 8(a)(2)).    The plaintiff need not demonstrate that the

claim is likely to prevail, but the complaint must include enough

factual detail to make the asserted claim "plausible on its face."

Id. (quoting Iqbal, 556 U.S. at 678).


          4 In her reply brief, Casey clarifies that, if we were
to remand the case to the district court, she would seek to amend
her complaint to assert a Bivens claim against Judith Holl, the
AFMC employee who requested Casey's removal from the CHPS Program
and from Hanscom. Because Casey did not seek to add Holl as a
defendant in the proceedings below, we cannot - and will not -
consider the viability of any such claim on appeal. See United
States v. Isom, 580 F.3d 43, 53 n.14 (1st Cir. 2009).


                                - 13 -
               In    evaluating            the   sufficiency        of    a   complaint     under

Rule    8,     we    must        first       distinguish      "the       complaint's    factual

allegations (which must be accepted as true) from its conclusory

legal allegations (which need not be credited)."                               García-Catalán

v. United States, 734 F.3d 100, 103 (1st Cir. 2013) (quoting

Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)).

Then,     we        must        determine        whether      the    complaint's        factual

allegations are sufficient to support "the reasonable inference

that the defendant is liable for the misconduct alleged."                                  Haley

v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting Iqbal,

556 U.S. at 678).

               At the outset of our analysis, we must be clear about

the legal issue that is in dispute.                        Cardigan Mountain Sch., 787

F.3d at 84. In her First Amended Complaint, the operative pleading

for purposes of the Bivens claim, Casey alleged that the defendants

violated her First Amendment rights by terminating her employment

in retaliation for filing a police report regarding the alleged

assault      perpetrated              by    Carpenter.        Our    inquiry,      then,    must

necessarily         focus        on    the    factual    allegations          against   Colonel

Glenn,       and     we     must       decipher     whether     these         allegations    are

sufficient to reasonably infer that he is liable for Casey's

(alleged) unlawful termination.

               Read        in    its       entirety,    the    First       Amended   Complaint

contains       the        following          allegations       against        Colonel     Glenn:


                                                   - 14 -
(1) "[o]n several occasions, [Casey] asked officials at Hanscom,

including [Colonel Glenn], to move her office to another building

so she would not need to work near Carpenter"; (2) "[a]t all times,

Col[onel] Glenn knew about Carpenter's harassment of [Casey] and

the negative effect of the harassment on [Casey]"; and (3) "[on

November 15, 2011, Colonel Glenn] came to [Casey]'s office and

escorted [Casey] off the base.            He told [Casey] that she should

take all her belongings from the office. . . . At this time, . . .

[Colonel Glenn] . . . knew that [Casey] had filed a police report

concerning the assault by Carpenter on November 10."

           As we must, we construe these allegations liberally,

assume their verity, and draw all reasonable inferences in Casey's

favor.   O'Connor, 786 F.3d at 138.         Yet, even read together, these

allegations fail to plausibly suggest that Colonel Glenn had any

involvement   whatsoever      in   the    decision   to   terminate   Casey's

employment.      Rather, it appears that Colonel Glenn was simply

assigned the task of escorting Casey from her office and revoking

her   security    clearance    once      STG   decided    to   terminate   her

employment.      In other words, based on what is before us, it is

apparent that Colonel Glenn did not commit the offense of which he

stands accused.

           For all of these reasons, we conclude that Casey's Bivens

claim fails to plausibly demonstrate her right to recover against




                                         - 15 -
any of the defendants that it names.           Therefore, we AFFIRM its

dismissal by the district judge.

     B.   Title VII

          Following     the   dismissal   of   her   Bivens   claim,   the

district judge granted Casey leave to further amend her complaint

to add a Title VII gender discrimination claim against STG,

Secretary Donley, and Secretary Sebelius.            In a Third Amended

Complaint, Casey alleged that these defendants had unlawfully

terminated her employment in retaliation for her having reported

to Hanscom authorities that Carpenter had discriminated against

her on the basis of her gender and had assaulted her in his office

on November 10, 2011.

          Later, Casey dismissed her Title VII claim against STG

and Secretary Donley.         Then, as the sole remaining Title VII

defendant, Secretary Sebelius moved for summary judgment on behalf

of the DHHS.     The magistrate judge found that Casey was not an

employee of the DHHS and was therefore ineligible to sue under

Title VII.     On this basis, the magistrate judge granted summary

judgment in favor of the DHHS.

          We review orders of summary judgment de novo, assessing

the record in the light most favorable to the nonmovant and

resolving all reasonable inferences in that party's favor. Bingham

v. Supervalu, Inc., __ F.3d __, __, 2015 U.S. App. LEXIS 19794, at

*7 (1st Cir. Nov. 13, 2015).        The entry of summary judgment is


                                    - 16 -
appropriate where "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law."

Id. (quoting Fed. R. Civ. P. 56(a)).     While assessing the nature

of an employment relationship requires a fact-specific inquiry, we

may resolve this inquiry on summary judgment in the absence of

disputed issues of material fact.   Alberty-Vélez v. Corporación de

P.R. Para La Difusión Pública, 361 F.3d 1, 7 (1st Cir. 2004).

          Title VII prohibits an employer from retaliating against

an employee for engaging in certain protected activity, which

includes making a charge that the employer has engaged in unlawful

discrimination on the basis of race or sex.    42 U.S.C. § 2000e-2,

3; see also Ray v. Ropes & Gray LLP, 799 F.3d 99, 107 (1st Cir.

2015).   Here, because only employees may bring suit under Title

VII for unlawful retaliation, the sole issue we must consider is

whether Casey was an employee of the DHHS.    See 42 U.S.C. § 2000e-

3(a) ("It shall be an unlawful employment practice for an employer

to discriminate against any of his employees . . . because he has

opposed any practice made an unlawful employment practice by this

subchapter . . . .") (emphasis added); see also DeLia v. Verizon

Commc'ns Inc., 656 F.3d 1, 6 (1st Cir. 2011) (concluding that the

fact that the defendant was not the plaintiff's employer was

"fatal" to her Title VII retaliation claim).        Casey does not

dispute that she was an employee of STG, but she invokes the so-

called "joint employment doctrine" to contend that she was also an


                                - 17 -
employee of the DHHS.       See, e.g., Butler v. Drive Auto. Indus. of

Am., Inc., 793 F.3d 404, 408 (4th Cir. 2015) ("[T]wo parties can

be considered joint employers and therefore both be liable under

Title VII if they share or co-determine those matters governing

the essential terms and conditions of employment." (citations

omitted) (internal quotation marks omitted)).

             Title   VII   defines    an   "employee"    as    "an   individual

employed by an employer," 42 U.S.C. § 2000e(f), an elucidation

that the Supreme Court has generously described in a similar

context as being "completely circular and explain[ing] nothing,"

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992).

Where, as here, the statute contains the word "employee," but does

not   plainly     define   it,   we   "must   presume    that    Congress     has

incorporated traditional agency law principles for identifying

'master-servant relationships.'"           Lopez v. Massachusetts, 588 F.3d

69, 83 (1st Cir. 2009).

             In   determining    whether      an   employment     relationship

exists, we look to the Equal Employment Opportunity Commission

Compliance    Manual   ("EEOC    Manual"),     which    sets    forth   a   "non-

exhaustive" list of factors to consider: (1) whether the employer

has the right to control when, where, and how the worker performs

the job; (2) the level of skill or expertise that the work

requires; (3) whether the work is performed on the employer's

premises; (4) whether there is a continuing relationship between


                                       - 18 -
the worker and the employer; (5) whether the employer has the right

to assign additional projects to the worker; (6) whether the

employer sets the hours of work and the duration of the job; (7)

whether the worker is paid by the hour, week, or month rather than

the agreed cost of performing a particular job; (8) whether the

worker hires and pays assistants; (9) whether the work performed

by the worker is part of the regular business of the employer;

(10) whether the employer is in business; (11) whether the worker

is engaged in his or her own distinct occupation or business; (12)

whether the employer provides the worker with benefits, such as

insurance,    leave,   or   worker's   compensation;   (13)   whether   the

worker is considered an employee of the employer for tax purposes;

(14) whether the employer can discharge the worker; and (15)

whether the worker and the employer believe that they are creating

an employer-employee relationship.        Lopez, 588 F.3d at 85 (quoting

2 Equal Emp't Opportunity Comm'n, EEOC Compliance Manual, § 2-III,

at 5716-17 (2008)). While these factors are to be weighed in their

totality, "in most situations, the extent to which the hiring party

controls 'the manner and means' by which the worker completes her

tasks will be the most important factor in the analysis." Alberty-

Vélez, 361 F.3d at 7 (citing Eisenberg v. Advance Relocation &

Storage, Inc., 237 F.3d 111, 114 (2d Cir. 2000)).

             In a thirty-one-page written decision, the magistrate

judge carefully considered the relevant EEOC Manual factors and


                                       - 19 -
concluded that Casey was not an employee of the DHHS.       Our own

review of these factors dictates the same result.5

          1.   The Right to Control

          Casey focuses principally on the issue of control, and

she argues that the magistrate judge overlooked evidence that Jesse

Burk, Casey's immediate supervisor, acted as an agent of the DHHS.

See Román-Oliveras v. P.R. Elec. Power Auth., 655 F.3d 43, 51 (1st

Cir. 2011) (noting that Title VII was intended to ensure respondeat

superior liability of an employer for the acts of its agents)

(quoting Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996)).

To be sure, the record establishes that Burk exercised significant

control over Casey's performance of her job duties.    For example,

based on criteria supplied by the FOH Division, Burk developed the

health and wellness curriculum that Casey was to teach at Hanscom.

What is more, before her transfer from STG to Millennium, Burk

completed Casey's performance evaluations and monitored Casey's

calendar to ensure that Casey was using her time in accordance

with AFMC and FOH Division requirements.       The record likewise

establishes that although Burk was an employee of STG (and later,

of Millennium), she worked closely with, and reported directly to,

Susan Steinman, a DHHS employee.    Casey relies on this evidence to




          5Although we confine our written decision to the factors
made most relevant by the record, we have considered each of the
fifteen factors prescribed by the EEOC Manual.


                                   - 20 -
suggest that Burk acted as an agent of the DHHS, and that the DHHS

therefore exercised actual control over the performance of her job

duties.

           We do not consider the issue of control in a vacuum.

Rather, control "must be considered in light of the work performed

and the industry at issue."        Alberty-Vélez, 361 F.3d at 9.           Here,

as we have said, the CHPS Program was created pursuant to an

interagency agreement between the FOH Division and the AFMC.                The

FOH   Division     was   responsible   for    recruiting      contractors     to

administer the CHPS Program.        In 2007, when STG hired Casey, STG

had been awarded the government contract to perform this function.

It should thus come as no surprise that the DHHS, as one of the

two   government    entities     ultimately     responsible    for   the    CHPS

Program, would exert some measure of control over STG's (and later

Millennium's) performance.

           However, the measure of control that the DHHS employed

in    setting      performance     criteria      and   overseeing      Burk's

administration of the CHPS Program cannot be fairly viewed as

rendering Burk an agent, or Casey an employee, of the DHHS.                   As

courts have recognized, every government contract (indeed, most

every service contract) requires some measure of oversight of the

contractor by the hiring party.        See, e.g., King v. Dalton, 895 F.

Supp. 831, 838 n.10 (E.D. Va. 1995) ("Presumably, any large

government contract will be supervised to some extent by the


                                       - 21 -
relevant government agency.             Yet, the word 'employee' in [Title

VII] clearly does not encompass every government contractor.").

On these facts, we agree with the magistrate judge that the DHHS

did not exert such control over Casey's performance of her job

duties as to establish an employment relationship.

              2.    Compensation, Benefits, and Tax Treatment

              Next, the record indisputably establishes that STG - not

the    DHHS   -    controlled     the   terms     and   conditions        of    Casey's

employment by setting her salary and providing her with benefits.

Likewise, it was STG that provided Casey with her annual W-2 form.

              3.    The Right to Discharge

              Casey contends that the DHHS had de facto authority to

terminate her employment and is therefore properly viewed as her

employer. We have carefully reviewed the record evidence regarding

the events of November 14 and 15, 2011, when news of the November

10 confrontation between Casey and Carpenter came to light.                          In e-

mail   correspondence        during     this    period,      both   Holl       (an    AFMC

employee) and Steinman (an FOH Division employee) indicated their

belief   that      Casey's   employment        should   be    terminated.            Casey

suggests that this is evidence that the DHHS had the authority to

order her termination.

              We reject this suggestion.           As an initial matter, while

Holl   and    Steinman,      as   representatives       of    the   two    government

agencies responsible for the CHPS Program, no doubt had some


                                          - 22 -
measure of influence, there is simply no record support for the

conclusion that anyone other than STG had the ultimate authority

to fire Casey.      See Barton v. Clancy, 632 F.3d 9, 18-19 (1st Cir.

2011) (finding that the defendant city mayor was not an employer

of the plaintiff high school athletics coach where, despite his

"indirect influence," the mayor did not have the ultimate authority

to fire the coach).

            What is more, we consider the EEOC Manual factors in

their specific context.      Alberty-Vélez, 361 F.3d at 9.   Here, it

appears that Steinman and Holl were concerned because Casey was

acting unpredictably and was unaccounted for at a secure military

facility.       While both expressed a belief that Casey's employment

should be terminated, both seem to have been principally focused

on locating Casey, having her removed from the base, and revoking

her security clearance.      Mindful of this unique context, we cannot

conclude that a government agency is appropriately exposed to Title

VII liability merely by voicing concerns about safety risks posed

by an employee of a government contractor.6




            6This is particularly true here, where Casey's
employment at Hanscom was dependent on her having the appropriate
security clearance.   The record suggests that STG did not have
positions available in Massachusetts other than Casey's position
at Hanscom.    Therefore, once Casey's security clearance was
revoked, STG seems to have been left with little choice but to
terminate her employment.


                                    - 23 -
          4.     The Belief of the Parties

          Finally, we note the undisputed understanding of both

Casey and the DHHS that Casey was solely an employee of STG.   When

STG first hired Casey in 2007, the paperwork it provided to her

described her as a "full-time employee with STG International."

Then, in 2010, when Casey executed her new employment agreement

with STG following the subcontract with Millennium, STG provided

her with a similar set of documents plainly identifying her as an

STG employee.    On top of that, the subcontract agreement itself

provided that "[a]ll persons furnished by [STG] . . . shall be

considered solely [STG]'s employees or agents . . . ."       We can

identify no record evidence which would permit either party to

reasonably believe that Casey was an employee of the DHHS.

          5.     The Sum of the Factors

          Viewing the EEOC Manual factors in their totality, we

concur with the magistrate judge that there is no genuine dispute

as to any material fact regarding Casey's status as an employee

solely of STG.   Therefore, the entry of summary judgment in favor

of the DHHS on Casey's Title VII claim was proper.

                           III. Conclusion

          For the reasons we have described, the district judge's

dismissal of the Bivens claim and the magistrate judge's entry of

summary judgment on the Title VII claim are both hereby AFFIRMED.




                                  - 24 -